VAUGHN, Judge.
Defendant contends that the court erred in allowing as evidence certain statements made by defendant without first con*567ducting a voir dire. After defendant was arrested, he was fully-advised of all of his rights under Miranda, and he signed a written waiver. Thereafter, in his own handwriting, he wrote out a series of four statements. In the first two he admitted that he asked the girl if she would like a ride but said that he went home when she declined. In the third and fourth statements, he said that she voluntarily got in the car, rode with him down a dirt road, voluntarily engaged in sexual intercourse and agreed to meet him again. Initially, the State did not attempt to offer the statements into evidence. In fact, the district attorney was careful not to elicit any statements made by defendant to the investigating officers because he obviously knew they were exculpatory in nature. It was defendant’s counsel who, on cross-examination, developed evidence to show that defendant had freely made a statement to the officers soon after he was arrested. Among other questions relative to defendant having made a statement, defendant’s counsel questioned the officer as follows:
“Q. You also talked to Mr. Lane here?
A. Yes, I did.
Q. You got a statement from Mr. Lane about it?
A. Yes, I did.
Q. You warned him of his rights?
A. Yes, I did.
Q. He freely gave you a statement, didn’t he?
A. Yes, sir. He gave me several statements.”
Upon redirect examination by the district attorney, the officer was asked to read the statements by defendant about which defendant’s counsel had inquired. Before the statements were read, however, the State offered evidence, which remains uncontradicted, tending to show that the statements were voluntarily made after full compliance with Miranda. Defendant’s counsel voiced a general objection to the introduction of the statements. On appeal, he contends that it was error to allow them in evidence without first conducting a voir dire. The argument must fail for any one of a number of reasons. We will discuss only one. Ordinarily, of course, a general objection to the introduction of a *568defendant’s custodial confession is sufficient to require a voir dire to determine its voluntariness. In the case at bar, however, it was defendant’s counsel who opened the door to evidence disclosing that defendant had made a statement soon after his arrest. He further elicited testimony that the statement was made only after defendant was warned of his rights. Defendant’s counsel then declared in open court, “He freely gave you a statement, didn’t he?” Under these circumstances, the trial judge could hardly be expected to consider that defendant’s subsequent general objections were based on any contention that the statements were involuntary. In any event, a defendant will not be allowed to develop evidence tending to show that he voluntarily made a statement immediately after the alleged crime, before he knew what the State’s evidence might be and with little time for reflective fabrication, and then force the State to rest without informing the jury of what the statement was. It takes little imagination to forecast what defense counsel’s argument to the jury would be under those circumstances and the consequent manifest unfairness to the State. All exceptions to the introduction of the statements are overruled.
Defendant brings forward several exceptions taken to cross-examination of him by the district attorney. In each instance defendant was asked if he had not committed a specific criminal offense. The questions were proper. Defendant was not asked about indictments or accusations by others. He was asked about his specific actions or matters within his own knowledge. There is nothing to indicate that the questions were not asked in good faith. The assignments of error are overruled. State v. Williams, 279 N.C. 663, 185 S.E. 2d 174 (1971).
All of defendant’s assignments of error have been considered. We find no error so prejudicial as to require a new trial.
No error.
Chief Judge BROCK and Judge ERWIN concur.